Citation Nr: 1442171	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-26 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

4. Entitlement to service connection for basal cell carcinoma, to include as due to exposure to herbicides.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971 with verified service in Vietnam from August 1970 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 (prostate cancer, PTSD, basal cell carcinoma), September 2010 (tinnitus), and December 2010 (ischemic heart disease) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran perfected an appeal as to the initial 10 percent disability rating assigned for residuals of prostate cancer and the denials of service connection for PTSD, basal cell carcinoma, tinnitus, and ischemic heart disease.

In October 2012, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

Although the RO has characterized the appellant's claim for service connection for an acquired psychiatric disability to include PTSD as a claim for service connection for PTSD, the record appears to be incomplete and it therefore is unclear whether he has additional psychiatric diagnoses.  In light of the foregoing and the U.S. Court of Appeals for Veterans Claims (Court) holding in Clemons, the Board has recharacterized the claim to account for any potential additional psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The Board observes that an April 2010 VA Form 21-22 appointed National Association of County Veterans Service Officers, Inc. as the Veteran's representative.  The paper claims file contains a VA Form 21-22a, received on October 26, 2012, which appointed John P. Dorrity as his agent.  The issues on appeal were certified to the Board on July 9, 2012 and August 7, 2012.  The Veteran's paper and electronic claims files do not contain a notice letter indicating that the claims on appeal were certified to the Board for appellate review; however, a notice letter dated September 20, 2012, notified the Veteran claim his claims file was received by the Board.  Thus, the Board finds that VA Form 21-22a received on October 26, 2012, appointing John P. Dorrity as the Veteran's agent is in conformance with 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for ischemic heart disease, basal cell carcinoma, and an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the October 2012 Videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received oral testimony from the Veteran and his agent indicating that he wished to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer.

2. There is at least an approximate balance of positive and negative evidence as to whether tinnitus is due to the Veteran's service-connected bilateral hearing loss.   


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran as to the issue of an initial rating in excess of 10 percent for residuals of prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2. Resolving any doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

During the October 2012 Videoconference hearing, the Veteran and his agent indicated that the Veteran wished to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding the claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer.  Thus, the appeal as to that issue is dismissed.

Service Connection - Tinnitus 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

The Veteran essentially contends that his claimed tinnitus disability is caused or aggravated by acoustic trauma due to military noise exposure during service.  Following a review of the record, however, the Board finds that service connection is warranted for tinnitus as secondary to service-connected bilateral hearing loss.

Specifically, during VA audiology examination in July 2010, the Veteran reported constant tinnitus in his left ear, which reportedly began a couple of years prior.  Audiometric findings on puretone examination revealed moderately severe bilateral sensorineural hearing loss.  While the examiner opined that it is less likely as not that the Veteran's tinnitus is a result of his military noise exposure given that its reported onset was only a couple of years prior, the examiner also stated that tinnitus is as likely as not a symptom associated with hearing loss for which the RO granted service connection in September 2010.  

Thus, the Board finds that the record contains competent medical evidence in support of the claim for service connection for tinnitus as secondary to service-connected bilateral hearing loss.  Service connection for tinnitus is therefore warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer is dismissed.

Entitlement to service connection for tinnitus secondary to service-connected bilateral hearing loss is granted.


REMAND

The Board finds that additional development is warranted prior to adjudication of the Veteran's claims for service connection for an acquired psychiatric disorder to include PTSD, basal cell carcinoma, and ischemic heart disease.

The Veteran essentially contends that he has a current acquired psychiatric disorder, to include PTSD, related to stressful events during military service in Vietnam.  His DD Form 214 shows that he served in Vietnam as a military policeman from August 1970 to March 1971.  His enlisted performance record shows that he participated in an unnamed campaign during service in Vietnam.  Thus, VA has conceded the Veteran's claimed in-service stressors of frequent enemy mortar and rocket attacks at the base where he was stationed in Vietnam (see May 2010 statement and October 2012 hearing transcript), witnessing dark-skinned montanyards holding up severed heads as trophies, receiving incoming enemy and sniper fire, encountering mines or booby traps on patrol duty, engaging in enemy fighting, and seeing Americans or other troops injured or killed as such stressors have been deemed consistent with the dates, locations, and circumstances of the Veteran's military service.  

Also, the Veteran has related his claimed acquired psychiatric disorder, to include PTSD, to incidents while stationed in Nah Trang, Vietnam and assigned to the 218th Military Police Company.  Specifically, he has claimed that he was shot at and forced to return fire while on patrol duty and in pursuit of a suspected deserter on QL1 South, just south of Nah Trang during the last few weeks of his Vietnam service.  The jeep he was riding in was reportedly destroyed by gunfire.  While he was unscathed, he reportedly rendered aid to civilians in a car behind him who were struck by gunfire.  Also, during the October 2012 hearing, the Veteran appeared to relate his claimed acquired psychiatric disorder to the deaths of two military policemen while stationed in Nah Trang, Vietnam.  He identified one of the deceased military policemen as SP4 Garcia and he was unable to recall the name of the other deceased military policeman.  One of the men was reportedly killed or executed by friendly fire during a patrol stop of suspected deserters.  The Veteran reported a recurrent nightmare since service during which he is unable to defend himself against enemy attack and he believed that it is related to the execution of a military policeman while pursuing suspected deserters.  

Notwithstanding the above, it remains unclear whether the Veteran has a current acquired psychiatric disorder, to include PTSD, that is related to any incident of his military service.  In that regard, following private psychological evaluation by Dr. WF, Ph.D. in September 2010, the Veteran was diagnosed with chronic PTSD.  Dr. WF stated that the Veteran's present difficulties are attributed directly to his military experiences.  Dr. WF did not, however, explain whether diagnosis of PTSD at that time was in conformance with the DSM-IV criteria for diagnosis of PTSD.  

Accordingly, the Veteran was afforded a VA PTSD examination in September 2010.  The examiner conceded that the Veteran experienced stressful events during service related to fear of hostile military activity; however, he opined that the Veteran's symptoms did not appear to meet the DSM-IV diagnostic criteria for PTSD.  The examiner reasoned that the Veteran denied experiencing significant symptoms of hyperarousal, emotional numbing, avoidance, and mood instability.  He stated that although the Veteran reportedly felt more emotional in recent years and recently had an intense memory of artillery fire when he heard fireworks, such experiences did not appear to have caused clinically significant distress in light of the Veteran's denial of any problems with social or occupational functioning and his report that he was doing well overall and enjoying his life.  The examiner concluded that in the absence of most symptoms, clinically significant distress, and the Veteran's effective functioning, no diagnosis was given.  Unfortunately, the examiner did not acknowledge or discuss whether the Veteran's psychiatric symptomatology noted during September 2010 VA examination and September 2010 private psychological evaluation satisfied the DSM-IV diagnostic criteria for diagnosis of an acquired psychiatric disability other than PTSD.  As such, a new VA examination is necessary for clarification and reconciliation as to whether the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD, related to any incident of his military service.

As to the claimed basal cell carcinoma disability, the Veteran essentially contends that it is related to bad sunburns sustained in Vietnam while standing on roadblocks until he "cooked like an old fish" (see October 2010 Videoconference hearing transcript).  The earliest indication of basal cell carcinoma is shown in an April 2008 private dermopathology report from Dr. RR, which diagnosed basal cell carcinoma of the forehead.  A May 2008 dermopathology report showed no residual tumor on the left scalp.  During VA skin examination in May 2010, the examiner diagnosed left forehead basal cell carcinoma in April 2008, which had resolved without residuals.  The examiner did not provide an opinion as to the likely etiology of the Veteran's claimed basal cell carcinoma disability.  During the subsequent October 2012 Videoconference hearing, the Veteran stated that a skin biopsy was taken from the cop of his head during his "most recent visit" with Dr. RR.  As it remains unclear whether the Veteran has a current or recurrent basal cell carcinoma disability related to military service as alleged, a medical opinion is warranted for clarification of the matter.  

As for the Veteran's claimed ischemic heart disease disability, he contends that he has a current heart disability related to exposure to herbicides during service.  He has verified service in Vietnam from August 1970 to March 1971; thus, in-service exposure to herbicides presumed.  38 C.F.R. § 3.307(a)(6)(iii).

Service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.

Review of the record in this case shows that there is conflicting evidence as to whether the Veteran has a condition that qualifies within the generally accepted medical definition of ischemic heart disease.  Specifically, VA treatment records dating since November 2009 show a an active problem of "coronary artery disease," and a December 2009 VA primary care note contains diagnostic assessment of "coronary artery disease," which was described as stable and with an ejection fraction of 40 to 45 percent on private echocardiogram.  

During VA heart examination in May 2010, however, it was noted that per the Veteran's report, he was diagnosed with dilated cardiomyopathy in 2002 with a 30 percent ejection fraction.  Cardiac catheterization, which reportedly showed normal coronary arteries, was performed following an abnormal echocardiogram.  Private echocardiogram in February 2009 showed improved ejection fraction of 40 to 45 percent, and the left ventricle was mildly dilated.  There was no history of stents, myocardial infarction, essential hypertension, pericarditis, rheumatic and syphilitic heart disease, heart transplant or surgery, or congestive heart failure.  Physical examination of the heart showed "PMI" in the 5th intercostal space left mid clavicular line.  Following a review of the Veteran's reported and documented history and physical examination, the examiner diagnosed dilated cardiomyopathy with ejection fraction of 40 to 45 percent and a clinical METS level of 10.  He stated that the Veteran did not have ischemic heart disease or an ischemic heart condition.  In light of the foregoing, the Board finds that it is necessary to obtain an additional medical opinion to clarify whether the Veteran has a current diagnosis of ischemic heart disease or any other condition that qualifies within the generally accepted medical definition of ischemic heart disease, and if not, whether any currently diagnosed heart condition is related to any incident of his military service, to include his presumed exposure to herbicides therein.  

Finally, during the hearing the Veteran indicated that he has received ongoing private psychiatric treatment for his claimed acquired psychiatric disability from Dr. WF, and private medical treatment for his claimed ischemic heart disease and basal cell carcinoma disabilities from Dr. TE (primary care), Dr. JS at SCI (cardiology), and Dr. RR (dermatology).  He also reported that he has been seen twice a year at the VA James J. Howard Community Based Outpatient Clinic in Brick, New Jersey for clinical evaluation and obtainment of medications prescribed by his private physicians.  As the aforementioned identified and ongoing treatment records likely contain information and evidence pertinent to the service connection claims remanded herein, additional development is necessary to obtain and associated them with the claims file for review.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claims for service connection for service connection for basal cell carcinoma, ischemic heart disease, and an acquired psychiatric disorder, to include PTSD.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disabilities dating from his discharge from service in March 1971 to the present time.

The Veteran should specifically be requested to provide separate authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain treatment and other relevant records from the following sources:

a) Dr. WF, Ph.D., at A&WPS in Lakewood, New Jersey, to include all clinical treatment records and evaluations pertaining to diagnosis and treatment of any acquired psychiatric disorder, to include PTSD, dating since September 2010;   

b) Dr. Dr. TE (primary care), to include all clinical treatment records, evaluations, and diagnostic testing pertaining to the Veteran's claimed acquired psychiatric disorder, ischemic heart disease and basal cell carcinoma disabilities;

(c) Dr. JS at SCI (cardiology) at SCI located in Toms River, New Jersey, to include all clinical treatment records, evaluations, and diagnostic testing pertaining to the Veteran's claimed heart disability dating at least since 2002 as alluded to by the Veteran during the May 2010 VA heart examination;  

(d) Dr. RR (dermatology), to include all clinical treatment records, evaluations, and diagnostic testing pertaining to the Veteran's claimed basal cell carcinoma disability.  

Regardless of the Veteran's response to any request for assistance in obtaining the aforementioned records from private sources, relevant VA treatment records, to include all clinical treatment records and diagnostic testing pertaining to the Veteran's claimed heart, skin, and psychiatric disabilities, as well as findings on any VA PTSD and depression screens, must be obtained from the East Orange VA Health Care System and the James J. Howard VA Community Based Outpatient Clinic in Brick, New Jersey, dated since March 1971.   

Appropriate steps, to include contacting all appropriate records repositories and a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his agent and they must be afforded an opportunity to respond.

2. Once the above requested development has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature, onset, and etiology of any diagnosed acquired psychiatric disorder.  All indicated tests must be accomplished.  The claims file, to include any electronic records contained in Virtual VA and VBMS, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge that this review was completed.  

The examiner should obtain from the Veteran a complete, pertinent history of the Veteran's claimed acquired psychiatric disability, to include PTSD.  The examiner should also review the claims file, giving particular attention to: (1) the Veteran's reported stressors noted in this remand, a May 2010 stressor statement, during September 2010 private psychological evaluation and VA PTSD examination, and during the October 2013 Videoconference hearing; (2) a November 2009 VA treatment record showing negative PTSD and depression screens; (3) the September 2010 private psychological evaluation of Dr. WF suggesting that the Veteran has a current diagnosis of PTSD related to experiences during military service; (4) the report of a September 2010 VA PTSD examination indicating that "no diagnosis was given" because that the Veteran's psychiatric symptomatology did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for diagnosis of PTSD due to absence of most symptoms, effective functioning, and absence of clinically significant distress due to any current symptoms; and (5) the Veteran's lay statements; and (6) any pertinent VA and private records obtained as a result of this remand.  

Based on a review of the claims file, the examiner is requested to identify all acquired psychiatric disorders diagnosed on examination and in treatment records dating since April 2010.  In doing so, the examiner is requested to do the following:

a) Explain the basis for each diagnosis offered, and how that diagnosis is justified under the DSM-IV.  This is particularly requested with regard to PTSD.  If the examiner does not find that the evidence supports a diagnosis of PTSD predicated on wartime-related stressors, this must be explained within the context of the entire record.

b) As to each acquired psychiatric disorder diagnosed, offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that that such disorder had onset during or is otherwise related to any event, injury, or disease during service, to include the wartime-related stressors reported by the Veteran.   

All opinions and conclusions expressed must be supported by a complete rationale.

3.  The Veteran must also be afforded a VA cardiovascular examination, with an examiner who has reviewed the claims file, to include any electronic records contained in Virtual VA and VBMS.  

Based upon the examination (and any necessary diagnostic testing), the examiner should clarify whether the Veteran has a diagnosis of ischemic heart disease, which includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and which excludes hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).

As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, the examiner opine whether each such disorder is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's military service, to include his presumed exposure to herbicides therein while stationed in Vietnam from August 1970 to March 1971.  

All opinions and conclusions expressed must be supported by a complete rationale.

4.  The Veteran must also be afforded a VA skin examination, with an examiner who has reviewed the claims file, to include any electronic records contained in Virtual VA and VBMS.  

As to the Veteran's claimed basal cell carcinoma disability, following a review of the record, to include an April 2008 private dermopathology report showing diagnosis of basal cell carcinoma of the forehead, a May 2008 private dermopathology report showing no residual tumor of the left scalp, report of the May 2010 VA skin examination, the pertinent medical evidence, and the Veteran's contentions of record, the examiner must opine whether the Veteran's claimed basal cell carcinoma disability is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's military service, to include his presumed exposure to herbicides and bad sunburns therein while stationed in Vietnam from August 1970 to March 1971 as alleged during the October 2012 Videoconference hearing.  

All opinions and conclusions expressed must be supported by a complete rationale.

5. After the development requested has been completed, review the opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, corrective procedures must be implemented at once.

6. After completion of any action deemed appropriate in addition to that requested above, readjudicate the claims.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and his agent should be provided a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


